PER CURIAM.
Since our opinion1 was rendered in this case, the Supreme Court has decided United Steelworkers of America v. Enterprise Wheel and Car Corporation, 363 U.S. 598, 80 S.Ct. 1358, 4 L.Ed.2d 1424. The decision of the Supreme Court is contrary to the position taken in the majority opinion of this Court and requires that we recede from our views as previously expressed. See also United Steelworkers of America v. American Manufacturing Company, 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403; United Steelworkers of America v. Warrior & Gulf Navigation Company, 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409.
The petition of the appellee for rehearing is granted, and on rehearing the judgment of the district court is
Affirmed.

. 5 Cir., 278 F.2d 764.